


SEPARATION AGREEMENT


This Separation Agreement (the “Agreement”) by and between Lawrence Smith
(“Executive”) and bebe stores, inc. (the “Company”), is made effective as of the
eighth (8th) day following the date Executive signs this Agreement (the
“Effective Date”) with reference to the following facts:
 
    
A.    Executive and the Company want to end their relationship amicably and also
to establish the obligations of the parties including, without limitation, all
amounts due and owing to the Executive.


NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, the parties agree as follows:


1.Termination Date. Executive acknowledges and agrees that his status as an
employee of the Company will end on December 16, 2014 (the “Termination Date”).
2.    Payment of Earned Compensation and Reimbursable Expenses.
(a)    Compensation. Executive acknowledges and agrees that, as of the
Termination Date, the Company paid all earned wages, salary, bonuses, accrued
vacation / paid time off, leave, interest, and all other benefits and
compensation due to him. To the extent that Executive contests payment of
compensation, he acknowledges and agrees that a bona fide dispute exists between
the parties and has been fully released pursuant to Section 5, below.
(b)    Business Expenses. Executive acknowledges and agrees that the Company has
reimbursed him for all outstanding expenses incurred by him prior to the
Termination Date which are consistent with the Company’s policies in effect from
time to time with respect to travel, entertainment and other business expenses,
subject to the Company’s requirements with respect to reporting and documenting
such expenses.
3.    Separation Payments and Benefits. Without admission of any liability, fact
or claim, the Company hereby agrees, subject to the execution of this Agreement
and Executive’s performance of his continuing obligations pursuant to this
Agreement and any confidentiality agreements between the Company and Executive
(the “Confidentiality Agreement”), to provide Executive the severance benefits
set forth below. Specifically, the Company and Executive agree as follows:
(a)    Severance. Executive shall be entitled to receive a payment equal to
$502,500, which constitutes 1 year of Executive’s base salary and Executive’s
target bonus as of the Termination Date, payable in a lump sum, less authorized
deductions and applicable withholding taxes, on the first payroll date following
the Effective Date.

1









--------------------------------------------------------------------------------




(b)    Equity Awards. Employee shall have six (6) months from the Termination
Date to exercise vested options at which point unexercised vested options shall
lapse. Each equity award that is outstanding and unvested as of the Termination
Date, including each unvested option and unvested RSU, performance or
time-based, shall lapse as of the Termination Date.
(c)    Continued Healthcare Benefits. If Executive elects to receive continued
healthcare coverage pursuant to the provisions of the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended (“COBRA”), the Company shall
directly pay, or reimburse Executive for, the premium for Executive and
Executive’s covered dependents, if any, through the earliest of (i) the first
anniversary of the Termination Date, (ii) the date Executive and Executive’s
covered dependents, if any, become eligible for healthcare coverage under
another employer’s plan(s) and (iii) the date that Executive and/or Executive’s
covered dependents, if any, become no longer eligible for COBRA. After the
Company ceases to pay premiums pursuant to the preceding sentence, Executive
may, if eligible, elect to continue healthcare coverage at Executive’s expense
in accordance the provisions of COBRA.
(d)    Outplacement Benefits. The Company shall reimburse Executive for, or pay
directly, up to twelve (12) months of outplacement services, the scope and
provider of which shall be selected by the Company in the Company’s sole
discretion, up to an aggregate of $15,000.
(e)    Taxes. Executive understands and agrees that all payments under this
Agreement will be subject to appropriate tax withholding and other deductions.
To the extent any taxes may be payable by Executive for the benefits provided to
him by this Agreement beyond those withheld by the Company, Executive agrees to
pay them herself and to indemnify and hold the Company and the other entities
released herein harmless for any tax claims or penalties, and associated
attorneys’ fees and costs, resulting from any failure by him to make required
payments. To the extent that any reimbursements payable pursuant to this
Agreement are subject to the provisions of Section 409A of the Code, such
reimbursements shall be paid to Executive no later than December 31 of the year
following the year in which the expense was incurred, the amount of expenses
reimbursed in one year shall not affect the amount eligible for reimbursement in
any subsequent year, and Executive’s right to reimbursement under this Agreement
will not be subject to liquidation or exchange for another benefit.
(f)    Sole Separation Benefit. Executive agrees that the payments provided by
this Section 3 are not required under the Company’s normal policies and
procedures and are provided as a severance solely in connection with this
Agreement. Executive acknowledges and agrees that the payments referenced in
this Section 3 constitute adequate and valuable consideration, in and of
themselves, for the promises contained in this Agreement.

2









--------------------------------------------------------------------------------




4.    Full Payment. Executive acknowledges that the payment and arrangements
herein shall constitute full and complete satisfaction of any and all amounts
properly due and owing to Executive as a result of his employment with the
Company and the termination thereof. Executive further acknowledges that, other
than the Confidentiality Agreement, this Agreement shall supersede each
agreement entered into between Executive and the Company regarding Executive’s
employment, including, without limitation, any offer letter, employment
agreement, severance and/or change in control agreement (including Executive’s
Change in Control and Severance Agreement), and each such agreement other than
the agreements evidencing Executive’s vested options (the “Option Agreements”)
shall be deemed terminated and of no further effect as of the Termination Date.
5.    Executive’s Release of the Company. Executive understands that by agreeing
to the release provided by this Section 5, Executive is agreeing not to sue, or
otherwise file any claim against, the Company or any of its employees or other
agents for any reason whatsoever based on anything that has occurred as of the
date Executive signs this Agreement.
(a)    On behalf of Executive and Executive’s heirs, assigns, executors,
administrators, trusts, spouse and estate, Executive hereby releases and forever
discharges the “Releasees” hereunder, consisting of the Company, and each of its
owners, affiliates, subsidiaries, predecessors, successors, assigns, agents,
directors, officers, partners, employees, and insurers, and all persons acting
by, through, under or in concert with them, or any of them, of and from any and
all manner of action or actions, cause or causes of action, in law or in equity,
suits, debts, liens, contracts, agreements, promises, liability, claims,
demands, damages, loss, cost or expense, of any nature whatsoever, known or
unknown, fixed or contingent (hereinafter called “Claims”), which Executive now
has or may hereafter have against the Releasees, or any of them, by reason of
any matter, cause, or thing whatsoever from the beginning of time to the date
hereof, including, without limiting the generality of the foregoing, any Claims
arising out of, based upon, or relating to Executive’s hire, employment,
remuneration or resignation by the Releasees, or any of them, Claims arising
under federal, state, or local laws relating to employment, Claims of any kind
that may be brought in any court or administrative agency, including any Claims
arising under Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.
§  2000, et seq.; Americans with Disabilities Act, as amended, 42 U.S.C. § 12101
et seq.; the Rehabilitation Act of 1973, as amended, 29 U.S.C. § 701 et seq.;
Age Discrimination in Employment Act, as amended, 29 U.S.C. § 621, et seq.;
Civil Rights Act of 1866, and Civil Rights Act of 1991; 42 U.S.C. § 1981, et
seq.; Equal Pay Act, as amended, 29 U.S.C. § 206(d); regulations of the Office
of Federal Contract Compliance, 41 C.F.R. Section 60, et seq.; The Family and
Medical Leave Act, as amended, 29 U.S.C. § 2601 et seq.; the Fair Labor
Standards Act of 1938, as amended, 29 U.S.C. § 201 et seq.; the Employee
Retirement Income Security Act, as amended, 29 U.S.C. § 1001 et seq.; the Worker
Adjustment and Retraining Notification Act, as amended, 29 U.S.C.  § 2101 et
seq.; the California Fair Employment and Housing Act, as amended, Cal. Lab. Code
§ 12940 et seq.; the California Equal Pay Law, as amended, Cal. Lab. Code §§
1197.5(a),199.5; the Moore-Brown-Roberti Family Rights Act of 1991, as amended,
Cal. Gov’t Code §§12945.2, 19702.3; California Labor Code §§ 1101, 1102; the

3









--------------------------------------------------------------------------------




California WARN Act, California Labor Code §§ 1400 et. seq; California Labor
Code §§ 1102.5(a),(b); claims for wages under the California Labor Code and any
other federal, state or local laws of similar effect; the employment and civil
rights laws of California; Claims for breach of contract; Claims arising in
tort, including, without limitation, Claims of wrongful dismissal or discharge,
discrimination, harassment, retaliation, fraud, misrepresentation, defamation,
libel, infliction of emotional distress, violation of public policy, and/or
breach of the implied covenant of good faith and fair dealing; and Claims for
damages or other remedies of any sort, including, without limitation,
compensatory damages, punitive damages, injunctive relief and attorney’s fees.
(b)    Notwithstanding the generality of the foregoing, Executive does not
release the following claims:
(i)    Claims for unemployment compensation or any state disability insurance
benefits pursuant to the terms of applicable state law;
(ii)    Claims for workers’ compensation insurance benefits under the terms of
any worker’s compensation insurance policy or fund of the Company;
(iii)    Claims to continued participation in certain of the Company’s group
benefit plans pursuant to the terms and conditions of COBRA;
(iv)    Claims to any retirement benefit entitlements vested as the date of
Executive’s employment termination, pursuant to written terms of any Company
benefit plan;
(v)    Claims for indemnification under any indemnification agreement, the
Company’s Bylaws, California Labor Code Section 2802 or any other applicable
law; and
(vi)    Executive’s right to bring to the attention of the Equal Employment
Opportunity Commission claims of discrimination; provided, however, that
Executive does release Executive’s right to secure any damages for alleged
discriminatory treatment.
(c)    Acknowledgement. In accordance with the Older Workers Benefit Protection
Act of 1990, Executive has been advised of the following:
(i)    Executive should consult with an attorney before signing this Agreement;
(ii)    Executive has been given at least twenty-one (21) days to consider this
Agreement;
(iii)    Executive has seven (7) days after signing this Agreement to revoke it.
If Executive wishes to revoke this Agreement, Executive must deliver

4









--------------------------------------------------------------------------------




notice of Executive’s revocation in writing, no later than 5:00 p.m. on the 7th
day following Executive’s execution of this Agreement to Charles Smith, 400
Valley Drive, Brisbane, California 94005, fax: 866-232-3170. Executive
understands that if he revokes this Agreement, it will be null and void in its
entirety, and he will not be entitled to any payments or benefits provided in
this Agreement, other than as provided in Section 2.
(d)    EXECUTIVE ACKNOWLEDGES THAT EXECUTIVE HAS BEEN ADVISED OF AND IS FAMILIAR
WITH THE PROVISIONS OF CALIFORNIA CIVIL CODE SECTION 1542, WHICH PROVIDES AS
FOLLOWS:
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH, IF KNOWN BY HIM OR HER, MUST HAVE MATERIALLY AFFECTED HIS OR HER
SETTLEMENT WITH THE DEBTOR.”
BEING AWARE OF SAID CODE SECTION, EXECUTIVE HEREBY EXPRESSLY WAIVES ANY RIGHTS
EXECUTIVE MAY HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER STATUTES OR COMMON LAW
PRINCIPLES OF SIMILAR EFFECT.
6.    Non-Disparagement, Transfer of Company Property and Limitations on
Service. Executive further agrees that:
(a)    Non-Disparagement. Executive agrees that he shall not disparage,
criticize or defame the Company, its affiliates and their respective affiliates,
directors, officers, agents, partners, stockholders, employees, products,
services, technology or business, either publicly, privately or through any form
of social media.
(b)    Transfer of Company Property. On or before the Termination Date,
Executive shall turn over to the Company all files, memoranda, records, and
other documents, and any other physical or personal property which are the
property of the Company and which he had in his possession, custody or control
at the time he signed this Agreement.
7.    Executive Representations. Executive warrants and represents that (a) he
has not filed or authorized the filing of any complaints, charges or lawsuits
against the Company or any affiliate of the Company with any governmental agency
or court, and that if, unbeknownst to Executive, such a complaint, charge or
lawsuit has been filed on his behalf, he will immediately cause it to be
withdrawn and dismissed, (b) he has reported all hours worked as of the date of
this Agreement and has been paid all compensation, wages, accrued vacation/PTO,
bonuses, commissions, and/or benefits to which he may be entitled and no other
compensation, wages, bonuses, commissions and/or benefits are due to him, except
as provided in this Agreement, (c) he has no known workplace injuries or
occupational diseases and has been provided and/or has not

5









--------------------------------------------------------------------------------




been denied any leave requested under the Family and Medical Leave Act or any
similar state law, (d) the execution, delivery and performance of this Agreement
by Executive does not and will not conflict with, breach, violate or cause a
default under any agreement, contract or instrument to which Executive is a
party or any judgment, order or decree to which Executive is subject, and (e)
upon the execution and delivery of this Agreement by the Company and Executive,
this Agreement will be a valid and binding obligation of Executive, enforceable
in accordance with its terms.
8.    No Assignment by Executive. Executive warrants and represents that no
portion of any of the matters released herein, and no portion of any recovery or
settlement to which Executive might be entitled, has been assigned or
transferred to any other person, firm or corporation not a party to this
Agreement, in any manner, including by way of subrogation or operation of law or
otherwise. If any claim, action, demand or suit should be made or instituted
against the Company or any other Releasee because of any actual assignment,
subrogation or transfer by Executive, Executive agrees to indemnify and hold
harmless the Company and all other Releasees against such claim, action, suit or
demand, including necessary expenses of investigation, attorneys’ fees and
costs. In the event of Executive’s death, this Agreement shall inure to the
benefit of Executive and Executive’s executors, administrators, heirs,
distributees, devisees, and legatees. None of Executive’s rights or obligations
may be assigned or transferred by Executive, other than Executive’s rights to
payments hereunder, which may be transferred only upon Executive’s death by will
or operation of law.
9.    Non-Solicitation. Without limiting the Confidentiality Agreement,
Executive hereby agrees that Executive shall not, at any time during the one (1)
year period immediately following the Termination Date, directly or indirectly,
either for herself or on behalf of any other person, recruit or otherwise
solicit or induce any employee or consultant of the Company to terminate its
employment or arrangement with the Company, or otherwise change its relationship
with the Company. Notwithstanding the foregoing, nothing herein shall prevent
Executive from directly or indirectly hiring any individual who submits a resume
or otherwise applies for a position in response to a publicly posted job
announcement or otherwise applies for employment with any person with whom
Executive may be associated absent any violation of Executive’s obligations
pursuant to the preceding sentence.
10.    Governing Law. This Agreement shall be construed and enforced in
accordance with, and the rights of the parties shall be governed by, the laws of
the State of California or, where applicable, United States federal law, in each
case, without regard to any conflicts of laws provisions or those of any state
other than California.
11.    Miscellaneous. This Agreement, collectively with the Confidentiality
Agreement and the Option Agreements comprise the entire agreement between the
parties with regard to the subject matter hereof and supersedes, in their
entirety, any other agreements between Executive and the Company with regard to
the subject matter hereof. The Company and Executive acknowledge that the
termination of the Executive’s employment with the Company is intended to
constitute an involuntary separation from service for the purposes of Section
409A of the Code, and the related Department of Treasury regulations. Executive
acknowledges that there are no other

6









--------------------------------------------------------------------------------




agreements, written, oral or implied, and that he may not rely on any prior
negotiations, discussions, representations or agreements. This Agreement may be
modified only in writing, and such writing must be signed by both parties and
recited that it is intended to modify this Agreement. This Agreement may be
executed in separate counterparts, each of which is deemed to be an original and
all of which taken together constitute one and the same agreement.
12.    Company Assignment and Successors. The Company shall assign its rights
and obligations under this Agreement to any successor to all or substantially
all of the business or the assets of the Company (by merger or otherwise). This
Agreement shall be binding upon and inure to the benefit of the Company and its
successors, assigns, personnel and legal representatives.
13.    Maintaining Confidential Information. Executive reaffirms his obligations
under the Confidentiality Agreement. Executive acknowledges and agrees that the
payments provided in Section 4 above shall be subject to Executive’s continued
compliance with Executive’s obligations under the Confidentiality Agreement.
. 
[Signature Page Follows]

7









--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned have caused this Separation Agreement to be
duly executed and delivered as of the date indicated next to their respective
signatures below, which date shall be on or prior to the twenty-first (21st) day
following the Termination Date.






DATED: November 21, 2014
/s/Lawrence Smith                
Lawrence Smith




                        
bebe stores, inc.
DATED: November 21, 2014




By: /s/ Charles Smith                 
Name: Charles Smith
Title: Senior Vice President Human Resources
    
            

8







